ITEMID: 001-76952
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF IHSAN AND SATUN ONEL v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1 (one applicant);Remainder inadmissible;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient
JUDGES: David Thór Björgvinsson
TEXT: 4. The General Directorate of the National Water Board expropriated two plots of land belonging to the applicants, for the construction of a dam.
5. On 6 October 1998, following the first applicant’s request for increased compensation for the plot no. 484, the Baskil Civil Court of General Jurisdiction awarded him 14,241,020,000 Turkish liras (TRL) of additional compensation, plus an interest at the statutory rate, as of 22 June 1998.
6. On 4 March 1999 the Court of Cassation upheld the decision of the first instance court. On 9 February 2002 and 1 May 2003 TRL 25,281,500 and TRL 901,930 were paid to the applicant respectively.
7. On 14 February 2000 the second applicant filed a similar request with the Baskil Civil Court of General Jurisdiction, regarding the plot no. 311.
8. On 29 November 2000 the court accepted the applicant’s request for increased compensation and awarded her TRL 46,396,000,000 of additional compensation, plus an interest at the statutory rate, as of 14 February 2000. On 14 February 2000 and 5 April 2001, TRL 172,512,450,000 and TRL 3,976,900,000 were paid to the applicant respectively.
9. The relevant domestic law and practice are outlined in the Aka v. Turkey judgment of 23 September 1998 (Reports of Judgments and Decisions 1998-VI, §§ 17-25), and Akkuş v. Turkey judgment of 9 July 1997 (Reports 1997-IV, §§ 13-16).
